Hill, J.
The Civil Code, § 6160, requires that a bill of exceptions be served upon the opposite party within ten days after it is signed and certified. Accordingly, where a bill of exceptions was certified by the judge on October 29, 1914, and was served on the defendant in error on November 13, 1914, and filed in the clerk’s office on the same date, the bill of exceptions was not served within the time required by law, and, on motion, must be dismissed, counsel for defendant in error in acknowledging service of the bill of exceptions not having waived the right to object to the sufficiency of service, but expressly stating in such acknowledgment that the validity of the service was denied. Reynolds Banking Co. v. Beeland, 142 Ga. 242 (82 S. E. 662).

Writ of error dismissed.


All the Justices concur, except Fish, G. J., absent.